DETAILED ACTION
	This Office action is in response to Applicant’s amendment filed on 2/10/2021. Claims 1-3 and 8 are still pending. This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vaidya et al (Pub. No.: US 2016/0007316 A1, hereinafter Vaidya) in view of Cucala Garcia (Pub. No.: US 2015/0098381 A1).

Consider claims 1 and 8, Vaidya discloses a method for implementing a paging monitoring, being applied in a base station and comprising:
 	grouping user equipment (UE 12a, 12b) in a cell controlled by the base station (eNodeB 32), and allocating a group identifier to each group (configuring paging parameters for a group of one or more user equipment (UE) based, at least in part, on a group identifier (ID) for the group of one or more UEs, see Fig. 1 and paragraph 17); 
for each user equipment, transmitting the group identifier corresponding to the user equipment and a paging indicator monitoring occasion to the user equipment (during operation, MME 30 may send a single PAGING message to each of one or more eNBs (e.g., eNodeB 32) hosting these UEs, the PAGING message from MME 30 
transmitting a paging indicator to the user equipment currently required to be paged or scheduled, wherein the paging indicator carries the group identifier of the user equipment required to be paged or scheduled, so that the user equipment monitors paging control information according to the paging indicator (eNodeB 32 may issue a single cell-wide Radio Resource Control (RRC) PAGING message for the 3gpp-group-id. Only those UE belonging to the group indicated by the 3gpp-group-id may respond with a normal SERVICE REQUEST (e.g., to transition from ECM_IDLE to ECM_CONNECTED), depending on which group to which they may belong being identified by the 3gpp-group-id, see paragraph 68),
wherein time-frequency resources occupied by the paging indicator are predetermined or configured by remaining minimum system information (communicating the paging parameters to each of the one or more UE of the group includes communicating the paging parameters using a System Information Broadcast (SIB) communicated by an eNodeB, paragraph 18).
However, Vaidya does not expressly disclose wherein the paging indicator is confined within n symbols before an OFDM (Orthogonal Frequency Division Multiplexing) symbol where the primary synchronization signal or the secondary synchronization signal is located and a bandwidth where the primary synchronization signal or the secondary synchronization signal is located.
or in symbols 5-6] (see paragraphs 88-90 and Response to Arguments below)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention, to combine the teachings of Cucala Garcia with the teachings of Vaidya to enable a user equipment to receive paging messages from a base station without any increase in energy consumption.

Consider claim 2, and as applied to claim 1 above Vaidya discloses wherein grouping the user equipment in the cell controlled by the base station comprises: grouping the user equipment in a connected state and the user equipment in an idle state or an inactive state respectively (In a first sub-option, SGW 16 may implement the optional restrictions for CONNECTED mode UEs (e.g., UE 12a-12b) and MME 30 may implement the optional restrictions for IDLE mode UEs, see paragraph 76). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vaidya in view of Cucala Garcia, and further in view of Worrall (Pub. No.: US 2008/0188247 A1).

Consider claim 3, and as applied to claim 2 above, the combination of Vaidya and Cucala Garcia does not expressly disclose wherein, for each user equipment in the connected state, transmitting the group identifier corresponding to the user equipment and a paging indicator monitoring occasion to the user equipment comprises: for each user equipment, transmitting the group identifier corresponding to the user equipment and the paging indicator monitoring occasion to the user equipment through a system message, a radio resource control signaling or a downlink control signaling; and 
for each user equipment in the idle state or the inactive state, transmitting the group identifier corresponding to the user equipment and a paging indicator monitoring occasion to the user equipment comprises: for each user equipment, transmitting the group identifier corresponding to the user equipment and the paging indicator monitoring occasion to the user equipment through a system message.
In the same field of endeavor Worrall discloses wherein, for each user equipment in the connected state, transmitting the group identifier corresponding to the user equipment and a paging indicator monitoring occasion to the user equipment comprises: for each user equipment, transmitting the group identifier corresponding to the user equipment and the paging indicator monitoring occasion to the user equipment through a system message, a radio resource control signaling or a downlink control 
for each user equipment in the idle state or the inactive state, transmitting the group identifier corresponding to the user equipment and a paging indicator monitoring occasion to the user equipment comprises: for each user equipment, transmitting the group identifier corresponding to the user equipment and the paging indicator monitoring occasion to the user equipment through a system message (the P-RNTIs (UE group identifier) allocation pattern/algorithm can be broadcast in the cell using broadcast channels, paragraph 102).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention, to combine the teachings of Worrall with the teachings of Vaidya and Cucala Garcia to enable greater UE power saving, reduced UE complexity, and reduced paging delay.
Response to Arguments
Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive. 
On page 6, the Applicant argues that one skilled in the art has no motivation to combine Vaidya with Cucala Garcia. The Examiner respectfully disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Vaidya teaches using a group identifier used to communicate paging parameters to a group of UEs (see paragraph 17). Cucala Garcia teaches that paging information can be sent by sending a flag in the same time period (e.g. in the same time slot) of the frame which is used by a terminal to synchronize with a base station signal's frame, making use of the radio resources of said synchronization time period that are not used for synchronization purposes (see paragraph 88). Cucala Garcia discloses that it is necessary to extend the time the mobile terminal can be switched off (especially in Machine Type Communications usage scenarios) by implementing mechanisms which allow to report the maximum time each terminal can remain unsynchronized from the LTE frame without losing time alignment in order to allow to extent the discontinuous reception periods and to minimize the time the terminal is on for receiving paging information from the LTE network in order to extend the battery in wireless terminals (see paragraphs 18-19). Thus, one of ordinary skill in the art would found obvious to use the teachings of Cucala Garcia to send paging information to a group of terminals without any increase in energy consumption.
Also on page 6, the Applicant submits that according to paragraph [0090] of Cucala Garcia, the synchronization information and the flag are sent in the same time period (for example, in the same time slot or even in the same OFDM symbol), using different radio resources in the same time period. The Applicant then concludes that the synchronization information and the flag are confined within different bandwidths.

Cucala Garcia discloses that in the LTE physical layer frame structure, every slot is divided in 6 or 7 OFDM symbols, and that both PSS and SSS are transmitted twice per frame, in the symbols # 5 and # 6 of slot #0, and in the symbols # 5 and # 6 of slot #10 (see paragraphs 3 and 4). Cucala Garcia further discloses that a flag coded with paging information is sent in the same time slot, or even in the same OFDM symbol where the PSS/SSS is transmitted [i.e. symbols 5-6] (see Fig. 2 and paragraphs 88-90)). Thus, Cucala Garcia teaches that when the frame is divided in 6 OFDM symbols, and the paging indicator is sent in the same time slot, but not in the same OFDM symbol with the PSS/SSS, i.e. same bandwidth but not in symbols 5-6, then the paging indicator has to be sent in symbols 1-4 of the slot.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642